Citation Nr: 1646556	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for residuals of paratyphoid fever, to include kidney and bladder infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned in February 2014.  The transcript of the hearing has been associated with the claims file.

The claims were previously before the Board in April 2015 when they were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has a prostate disorder causally related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability. 

2.  The competent and credible evidence is against a finding that the Veteran has residuals of paratyphoid fever, to include kidney and bladder infections, causally related to, or aggravated by, active service, or due to or permanently aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015). 

2.  The criteria for service connection for residuals of paratyphoid fever, to include kidney and bladder infections, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran seeks entitlement to service connection for a prostate disorder and for residuals of paratyphoid fever, to include kidney and bladder infections.  

The Veteran reported at the hearing before the undersigned that he got extremely sick one evening in service and that he was taken to the hospital.  He reported that he was diagnosed with paratyphoid bladder and kidney infection.  He indicated that he was hospitalized for approximately one week.  He stated that aboard ship on his way home from service he came down with a kidney and bladder infection again.  The Veteran reported that he did not go on sick call because he knew he was going back for discharge and that he would be hospitalized.  He stated that after discharge he went to a doctor who diagnosed him with bladder and kidney infection.  The Veteran indicated that he had no idea if the records regarding this treatment were available.  He stated that he had problems shortly after discharge and thereafter.  He could not identify the doctors who treated him.  With regard to the Veteran's claim for a prostate disorder, the Veteran reported that he was hospitalized three times in service for epididymitis.  He stated that a VA urologist told him that epididymitis was a kind of prostate infection.  The Veteran reported that he had an enlarged prostate.  

The Veteran was treated for epididymitis from February to March and in June, July, and October 1962.  He was treated for epididymitis in September 1962.  A service treatment record indicates that a test for typhoid agglutination was performed in September 1963.  Upon examination at separation from service in August 1963 the Veteran's genitourinary system was marked as normal.  

In a private medical report dated in April 1991 the Veteran was noted to have had paratyphoid in service with no subsequent problems.  

In April 1993 the Veteran was noted to have a small prostate.  In January 1995 the Veteran was reported to have an irregular prostate contour.  In January 1995 the Veteran was noted to have a prostate irregularity with nodules.  In July 1995 the Veteran was noted to have a slight prostate irregularity.  He was noted to have high grade PIN in March 1995.  In May 1996 the Veteran was noted to have a prostate specific antigen (PSA) of 1.5 in June 1995.

In May 1996 the Veteran was noted to have a history of an irregular prostate.  A year prior ultrasound revealed that he had high grade prostatic intraepithelial neoplasia (PIN).  He did not have any invasive appearing malignancy.  Prostate was 15 to 20 grams, somewhat irregular, and hard, particularly in the right lobe.  The impression was obstructive voiding symptoms and suspicious prostate.

In June 1996 the Veteran was noted to have a history of an irregular prostate and a PSA in May 1996 was 1.0.  In June and July 1997 the Veteran's PSA was noted to rise from 1 to 7.2.  The recommendation was for the Veteran to undergo biopsies.  

At a hearing in April 1998 the Veteran reported that he was hospitalized for epididymitis three times in service and got paratyphoid fever in Korea.  He indicated that he had a bladder and kidney infection in service.  He reported that a VA provider stated that his problem in service could have contributed to his prostate problem.  

In October 2000 it was noted that the Veteran had abnormal digital rectal examinations since 1995.  A PSA in January 2000 was 2.5.  Physical examination revealed a prostate that was 22 grams, smooth, symmetrical, and anodular.  The impression was normal PSA and normal digital rectal examination.  The Veteran was to be followed yearly. 

At a hearing in March 2001 the Veteran reported that he was hospitalized three times for epididymitis in service.  He also reported that he was treated for kidney and bladder infections in service.  The Veteran reported that VA found a precancerous nodule on his prostate.  

In July 2001 a VA medical opinion was obtained.  It was reported that the Veteran was diagnosed with PIN, a recognized premalignant condition of the prostate in March 1995.  His PSA level was 1.5 ng/ml (within the normal range), but digital rectal examination revealed induration and irregularities in the right side of the prostate.  There was no further evidence of record that a second set of biopsies were performed to further rule out the possibility of prostate cancer, and it appeared that the Veteran elected to be followed conservatively with periodic PSA monitoring.  The examiner noted that the past history was significant for epididymitis, prostatitis, and lower urinary tract symptoms.  But, the records provided insufficient information to further characterize the conditions.  The examiner stated that in most cases, the symptoms are secondary to benign prostate enlargement (which also occurred with aging), and age-related changes in the contractile and elastic properties of the bladder detrusor.  Prostatitis implied an inflammatory process, which may or may not be related to an infectious causative agent, and again this diagnosis was not pursued in a systematic fashion in the Veteran.  With regard to the history of epididymitis, which the Veteran felt was related to his prostate condition, it was also difficult to draw any specific conclusions.  The examiner reported that at the age of 23, the age at which the Veteran suffered his first and only documented episode, the most common causative agents are those that cause urethritis in men.

The examiner found that there was is insufficient information to 1) accurately determine the etiology of the Veteran's recurrent epididymitis but based on epidemiological data it was unlikely that it be related to his staphylococcal infections, 2) the diagnosis of prostatitis cannot be accurately ascertained.  The examiner reported that it was unclear that the Veteran suffered from prostatitis at all and if he did it could not be determined whether it was bacterial or nonbacterial.  Furthermore, even if the Veteran had some form of chronic bacterial prostatitis, it was unlikely that it was caused by staphylococcus.  The examiner stated that if his staphylococcal or other infections had caused bacterial prostatitis it would have presumably resulted from hematogenous spread and would have been accompanied by significant systemic symptoms which were not been documented in this case.

The examiner noted that regarding the relationship between PIN and infection of any kind, there was basically no data to support any association what so ever.  PIN is however a well-recognized prostate entity which is frequently found in association with areas of carcinoma.  Furthermore, as an isolated pathological finding, high grade PIN correlates with a higher risk of prostate cancer if the biopsies are repeated.  Urinary tract infections have been implicated in the pathogenesis of prostate cancer but not PIN.  The examiner found that whether or not there is any relationship between PIN and infection was, at the point of the rendering of the opinion, a matter of pure speculation.  Even the relationship between prostate cancer and infectious agents is inconclusive at best.  The examiner stated that currently there was insufficient clinical and scientific evidence to support a causal relationship between this patient s prostate condition (PIN) and his history of staphylococcal and/or paratyphoid infections. 

In March 2002 examination revealed that the prostate was not enlarged and was without nodules.  In May 2003 the Veteran was noted to be post prostate biopsy times two with no malignancy noted.  In a January 2005 VA treatment note the Veteran's prostate nodule was noted to have gone away.  

The Veteran was afforded a VA examination in January 2012.  The Veteran's prostate was not examined.  The examiner rendered the opinion that the Veteran's acute episodes of epididymitis while on active duty less likely as not were the cause of other recurrent infectious disorder.  There would be no aggravating issues secondary to treated and resolved acute epididymitis.  In rendering the opinion that examiner noted that medical literature was relied upon.

In a statement received in December 2015, Dr. A.K. reported that the Veteran was being treated for chronic renal failure and recurrent kidney infection, the first of which was in 1963.  He rendered the opinion that the Veteran's chronic renal failure is more likely than not caused by recurrent infections and chronic nonsteroidal anti-inflammatory medication used secondary to chronic pain.

The Veteran was afforded a medical examination in July 2016.  The Veteran was reported to have a diagnosis of acute renal failure in 2015.  The Veteran reported that he had urinary tract infections and kidney infections since he was in service.  He had three bouts of epididymitis within six months in service.  He reported that he had chronic kidney disease due to his chronic kidney infections.  The Veteran could not recall the first time he was admitted for renal failure after service.  He reported that he had an enlarged prostate since 2000 diagnosed by VA and that he was advised that infections may have started in the prostate before getting to the kidneys.  

The Veteran was afforded a medical examination with regard to his prostate in July 2016.  The Veteran was noted to have been diagnosed with epididymitis and benign prostatic hypertrophy.

In August 2016 a medical opinion was obtained.  The examiner discussed the Veteran's post service treatment records and identified a VA treatment note dated in March 2003 that indicated recurrent urinary tract infections after paratyphoid in 1963.  The examiner reviewed the Veteran's service treatment records and identified treatment for epididymitis and indicated that typhoid agglutination was ordered in September 1963.

The examiner rendered the opinion that the Veteran's residuals of paratyphoid fever, not currently diagnosed, are less likely than not incurred in, caused by, or aggravated by the claimed in-service injury, event or illness.  The examiner opined that the Veteran's genitourinary disorders, to include kidney and bladder infections, prostate infection and benign prostatic hyperplasia (BPH), currently diagnosed BPH, prostatitis, urinary tract infection, acute kidney injury, acute renal failure, and chronic kidney disease were less likely than not incurred in or caused by or aggravated by the claimed in-service injury, event, or illness.  The examiner further opined that the Veteran's genitourinary disorder, to include kidney and bladder infections, prostate infection and BPH, currently diagnosed BPH, prostatitis, urinary tract infection, acute kidney injury, acute renal failure, and chronic kidney disease were less likely than not proximately due to or the residuals of the Veteran's epididymitis or claimed residuals of paratyphoid fever.

The rationale provided for the opinions included an explanation that the service treatment laboratory "chit" for a typhoid agglutination ordered in September 1963 did not contain a result and there was no documentation of confirmed paratyphoid infection.  The examiner noted that the value of the typhoid agglutination laboratory test was in question and provided an article citation indicating concerns with the testing.  The examiner reported that it was the Veteran's claims, as documented in his statements in support of the claim, that residuals of his in-service bouts of epididymitis caused recurring infections and prostate problems and the residuals of paratyphoid fever in Korea.

The examiner reported that based upon documentation, the Veteran's prostate symptoms of BPH with obstructive voiding and evaluation for prostate nodule and elevated PSA with biopsies, did not begin until over 30 years after the Veteran left active military service.  There was evidence that the Veteran has experienced periodic symptoms of epididymitis since his military service and he is currently diagnosed with epididymitis.  In addressing whether the Veteran's in-service episode of epididymitis, with evidence of episodic recurrences since leaving military service was causally related to his recent genitourinary (GU) infections of prostatitis, urinary tract infection, acute kidney injury, acute renal failure and chronic kidney disease, the examiner opined that, according to the literature, it is the presence of bladder outflow obstruction that is the common nexus of all these infections, to include the Veteran's recent epididymitis, thus it is the age related development of BPH in the Veteran and not his history of epididymitis in-service.  

In an August 2016 rating decision, the RO granted service connection for epididymitis, effective December 9, 2011.  

Entitlement to service connection for a prostate disorder and residuals of paratyphoid fever is denied.  Service treatment records do not reveal any diagnosis or treatment for a prostate disorder or paratyphoid fever.  Although a typhoid agglutination test was ordered in service, a VA examiner has reported that there was no diagnosis of paratyphoid in service and that the value of the agglutination test was questionable.  Post service treatment records do not reveal any complaint, diagnosis, or treatment for a prostate disorder until over 30 years later.  The Veteran is currently diagnosed with BPH and has been diagnosed with PIN.  However, in August 2016 a VA medical examiner rendered the opinion that the Veteran's prostate disorders are not related to the Veteran's active service or to the Veteran's service-connected epididymitis.  Rather, the examiner noted that common nexus of the infections of the prostate as well as epididymitis are bladder outflow obstruction and that this was due to the age related development of BPH and not the Veteran's history of epididymitis. Another examiner rendered the opinion that there was no data to support an association between PIN and infection of any kind.  As the Veteran's prostate disorder did not arise for many years after separation from service and has not been associated with either the Veteran's service or service connected disability, service connection is denied.  In addition, as the Veteran was not diagnosed with paratyphoid fever in service and is not currently diagnosed with paratyphoid fever, service connection for residuals is denied.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a prostate disorder is denied.

Service connection for residuals of paratyphoid fever, to include kidney and bladder infections, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


